 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     Nehemiah Kong,                 )                 SACV 18-01949 JVS(ADSx)
11                                  )
                                    )                 ORDER OF DISMISSAL UPON
12             Plaintiff,           )
                                    )                 SETTLEMENT OF CASE
13        v.                        )
                                    )
14                                  )
     T&T Group Holdings, USA, LLC,  )
15   ET AL,                         )
                                    )
16             Defendant(s).        )
     ______________________________ )
17
18
           The Court having been advised by the counsel for the parties that the above-
19
     entitled action has been settled,
20
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
21
     without prejudice to the right, upon good cause being shown within 60 days, to reopen
22
     the action if settlement is not consummated.
23
24
     DATED: February 20, 2019                       ___________________________
25
                                                       James V. Selna
26
                                                    United States District Judge
27
28
